Per Curiam.
Mr. Tyler escaped from the King County jail where he was being held following conviction of the crime of murder in the first degree. His appeal raises the issue of whether his escape from the King County jail is equivalent to the “unlawful departure of a prisoner from the custody of a penal or correctional institution of the state of Washington” pursuant to RCW 9.31.005. This question was resolved by the Supreme Court in State v. Rinkes, 49 Wn.2d 664, 306 P.2d 205 (1957). The answer has not changed.
Affirmed.